Addendum to Pre-Appeal Conference Decision
 	                           Re Applicant’s Memorandum
Applicant’s comments filed with the request for Appeal Brief do not overcome the rejections for the following:
1)  Applicant’s allegation that the nub incision parameters ranges claimed offer  “improvements in stability, strength, tear resistance and capsular rim having never been achieved before“ are subjective and have no accompanying data to establish a nexus between that which shown and that which is claimed. The data in par. [0063]-[0065] shows that a conventional type circular incision that lacks nubs incision and an incision that has nubs having parameters values (outside of Applicant’s claim ranges) have the same capsular strength. Thus, the measurement is actually a latent property of the corneal tissue with as measured in a conventional circular incision shape. The demonstration also shows that providing the specific nub (again outside of Applicant’s ranges, no specified filet and a 5 mm depth) doesn’t weaken the strength of the corneal tissue. The latent property of capsular strength is treated the same as in MPEP 2145 as not providing a novel or unobvious improvement to a known product (corneal tissue). 
2)  The examiner uses “inherency” in the 103 rejection to establish that the terms of “depth, filet and sweep” are inherent measurements to Zacharias incision. Applicant merely uses a terminology to describe elements that are inherent to the incision of Zacharias. The value of ranges are considered obvious as result effective variables, altering the values yield predictable results. If the nubs are too long (depth) and the base to narrow (sweep and filet) the nub can affect the field of vision and/or the nubs become too weak and flimsy to serve their alignment function. Too short (depth) and 

/MARK BOCKELMAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792